Name: Council Regulation (EEC) No 3689/84 of 19 December 1984 amending for the seventh time Regulation (EEC) No 351/79 concerning the addition of alcohol to products in the wine sector
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology
 Date Published: nan

 29 . 12. 84 Official Journal of the European Communities No L 341 /7 COUNCIL REGULATION (EEC) No 3689/84 of 19 December 1984 amending for die seventh time Regulation (EEC) No 351/79 concerning the addition of alcohol to products in the wine sector 351 /79 (3), as last amended by Regulation (EEC) No 3518/83 (4) ; whereas, moreover, experience has shown that no difficulty is likely to result from this extension, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 208/84 (2), and in particular Article 42 (2) thereof, Having regard to the proposal from the Commission, Whereas, pending the adoption of provisions supple ­ menting or harmonizing the definitions of semi ­ sparkling wines and of products falling within heading No 22.06 of the Common Customs Tariff, provision should be made to extend by one year the provisions referred to in Article 4 (2) of Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 In Article ' 4 (2) of Regulation (EEC) No 351 /79, '31 December 1984' is hereby replaced by '31 December 1985'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1984. For the Council The President P. O'TOOLE (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 115, 1 . 5 . 1984, p. 77 . (') OJ No L 54, 5 . 3 . 1979, p. 90. (4) OJ No L 352, 15 . 12. 1983, p. 1 .